IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                             No. 97-60445

                         Summary Calendar
                       ____________________


     ALBERT LYNN BARCROFT,

                                 Petitioner-Appellant,

     v.

     COMMISSIONER OF INTERNAL REVENUE,

                                 Respondent-Appellee.

_________________________________________________________________

             Appeal from the United States Tax Court
                            (21515-95)
_________________________________________________________________
                        December 17, 1997
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from a decision of the Tax Court determining

that taxpayer Albert Lynn Barcroft was liable for income tax

deficiencies for the years 1992 and 1993 and for additions to tax

under I.R.C. §§ 6651 and 6654.   Barcroft failed to file tax returns

for the years in question, and the Commissioner determined his

income tax liabilities based primarily on information returns


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
submitted    by    a   third    party.          The   Tax   Court     sustained    the

deficiencies because Barcroft admitted receiving the income; he

devoted his efforts in the Tax Court principally to raising tax

protestor arguments that have been repeatedly rejected by the

courts.     On    appeal,      Barcroft        challenges      the    administrative

procedures and the procedures in the Tax Court.                      He asserts that

the Tax Court lacked jurisdiction over this case because the

substitute returns prepared by the Internal Revenue Service and the

notice of deficiency were not signed and because the IRS failed to

summon his books and records prior to issuing the notice of

deficiency.       Barcroft also challenges the constitutionality of

placing the burden of proof on him and requiring him to respond to

the Commissioner’s discovery request.                   Barcroft’s arguments are

meritless;       indeed,    they     are   frivolous.           This    appeal     is,

accordingly, DISMISSED.         5th Cir. R. 42.2.

     The    Commissioner       has   filed       a    Motion   for    Imposition   of

Sanctions against Barcroft for bringing a frivolous appeal.                        The

motion is GRANTED in part and Barcroft is assessed double costs.

Fed. R. App. P. 38.

     Appeal DISMISSED; Commissioner’s motion for sanctions GRANTED

in part; all other pending motions are DENIED.




                                           2